Weisel, J.,
delivered the opinion of this Court s
In this case the Mayor and City Council of Baltimore were sued by the appellees, (plaintiffs below,) under the 82d Article of the Code of Public General Laws, and also at .common law, for injuries done to the store of the plaintiffs in said city, and for losses sustained in the violent taking and carrying away therefrom of a quantity of arms, ammunition and other goods, by a riotous and tumultuous assemblage of people, on Sunday the 21st of April, 1861, a period of well known excitement and alarm in that city.
Evidence was given on both sides, and some offered by tbe plaintiffs was excluded by the Court, and formed separate exceptions; but in the view taken by this Court of the instruction given to the jury, it is unnecessary to pass upon them.
In considering the instruction which the Court gave, and ■comparing it with the requirements of the 82d Article of the «Code of Public General Laws, wo can discover no error in *126it, but find that tiro law, upon a proper construction of said Article, was fully and carefully stated to the jury, and that the defendants below were allowed every benefit and advantage which they could ask under its terms or provisions. That being performed, the finding of the facts, and the application of the instruction to them, was for the jury as in all other cases.
(Decided June 20th, 1866.)
As the instruction of his Honor below is full and meets with the entire approbation of this Court, we deem it unnecessary to enlarge.

Judgment affirmedL